DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 10-18, filed 08/26/2021, with respect to claims 1-20  have been fully considered and are persuasive.  The rejection of 06/25/2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the most relevant prior art of record includes US 20160069844 A1 and US 20120132013 A1. 
US 20160069844 A1 discloses A system for injecting a sample into a flow of a liquid chromatography system, the system comprising: a syringe to dispense a sample; a first fluid channel to conduct a mobile phase; a second fluid channel in communication with the syringe to receive the sample; a valve having a first port in communication with the first fluid channel, a second port in communication with the second fluid channel, and a third port, the valve having at least two states of operation, wherein, when the valve is in a first state, the first port is in communication with the third port and wherein, when the valve is in a second state, the first and second ports are in communication with the third port; and a control module in communication with the syringe to control a volumetric flow rate of the sample dispensed from the syringe, the control module being in further communication with the valve to thereby control the state of operation of the valve, wherein the mobile phase conducted through the first fluid channel is dispensed from the third port when the valve is in the first state and wherein the volumetric flow rate of the sample is controlled to a value to obtain a predetermined sample dilution ratio of a diluted sample dispensed from the third port when the valve is in the second state.

The references separately or in combination do not appear to teach the control unit configured to control a pressure during combining of the sampling flow with the mobile phase, in combination with the specific details of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861  

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861